Case © 79-m)-00482-ER PS TNA [fee 07/23/19 Page 1 of 26

AO 106 (Rev 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT

for the
Northern District of New York

In the Matter of the Search of

(Briefly describe the property to be searched
or idemify the person by name and address)

Case No.S « (IAM) — AA 2 ( ATR)

LG Electronics, “Flip Phone”, Black Color, Serial Number
304CYTB062673, IMEI 013643-00-062673-1, Date 04/2013,
Made in China, as further described in Attachment A

APPLICATION FOR A SEARCH WARRANT

Neeet eet ee ee ee e

|, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property identify the person or describe the

property to be searched and give its location): LG Electronics, “Flip Phone”, Black Color, Serial Number 304CYTB062673, IMEI
013643-00-062673-1, Date 04/2013, Made in China, as further described in Attachment A

locatedinthe Northern _ Districtof _ NewYork  ——__.. there is now concealed fidentifi: the

 

 

person or describe the property to be seized):

See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more}:
of evidence of a crime:
ws contraband, fruits of crime, or other items illegally possessed:
ci property designed for use. intended for use, or used in committing a crime:
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 USC Section 2252A Possession of Child Pornography

The application is based on these facts:
See attached affidavit

& Continued on the attached sheet.
Delayed noticeof _—_ days (give exact ending datg iffmpre than 30 dayf a _ -) is requested

 

Chrisfopher J. Rupp, Special Agent HSI

Printed name and title

LIVE

Judge's signature

 

Sworn to before me and signed in my presence.

Date: 223] 20) 7

City and state: Syracuse, New York

 

 

Hon. Andrew T. Baxter, U.S. Magistrate Judge

Printed name and title

 

 
Case 5:19-mj-00462-ATB Document1 Filed 07/23/19 Page 2 of 26

ATTACHMENT A
DESCRIPTION OF THE SUBJECT ELECTRONIC DEVICE TO BE SEARCHED
The Subject Electronic Device is currently secured at the HSI Resident Agent in Charge Office

Located in Massena, New York and is fully identified and described below as follows:

The Subject Electronic Device:
LG Electronics, “Flip Phone”, Black Color, Serial Number 304C YTB062673, IME] 013643-00-

062673-1, Date 04/2013, Made in China.

1
»

o.

aaa
Wd

Pow

et

Pee ie Oe Se
Fee. heed
Peat
ily

BS Ves

<3

»
i
bi
3
4
mm
say
Es
uo
a

 

 
Case 5:19-mj-00462-ATB Document1 Filed 07/23/19 Page 3 of 26

 

,
'
i
i

Po 8 Le ae ee

Ne
Case 5:19-mj-00462-ATB Document1 Filed 07/23/19 Page 4 of 26

ATTACHMENT B
ITEMS TO BE SEARCHED FOR AND SEIZED FROM ITEM SUBJECT ELECTRONIC
DEVICE

a. Items and information that constitute fruits, evidence and instrumentalities of violations
of Title 18, United States Code, Sections 2252A(a)(5)(B) (possession of child
pornography). Any and all visual depictions of minors engaged in sexually explicit
conduct, as defined in Title 18, United States Code, Section 2256.

b. Internet history including evidence of visits to websites that offer visual depictions of
minors engaged in sexually explicit conduct as defined in Title 18, United States Code,
Section 2256.

c. Correspondence or other documentation identifying persons transmitting through
interstate or foreign commerce, including by mail or computer, any visual depictions of
minors engaged in sexually explicit conduct, as defined in Title 18, United States Code.
Section 2256.

d. Computer records and evidence identifying who the particular user was who produced,
downloaded or possessed any child pornography found on any computer or computer
media.

e. Correspondence and other matter pertaining to the production, purchase, possession,
receipt or distribution of visual depictions of minors engaged in sexually explicit conduct
as defined in Title 18 United States Code, Section 2256, and evidence that would assist in
identifying any victims of the above-referenced criminal offenses, including address
books, names, and lists of names and addresses of minors, or other information pertinent
to identifying any minors visually depicted while engaged in sexually explicit conduct, as
defined in Title 18, United States Code, Section 2256(2).

f. Any and all child.erotica, including photographs of children that are not sexually explicit,
drawings, sketches, fantasy writings, and notes evidencing an interest in unlawful sexual
contact with children, and evidence assisting authorities in identifying any such children.

g. Any and all records or communications with minor children, or with persons purporting
to be minors.

h. Any and all electronically stored records reflecting personal contact with minors.

i. Any notes, writings or other evidence that would assist law enforcement in identifying
victims of sexual exploitation, witnesses thereto, or other subjects that may have assisted,

conspired, or agreed to participate in the sexual exploitation of children.
Case 5:19-mj-00462-ATB Document1 Filed 07/23/19 Page 5 of 26

j. Records showing the use or ownership of Internet accounts, including evidence of
Internet user names, screen names or other Internet user identification.

k. Computer software, meaning any and all data, information, instructions, programs, or
program codes, stored in the form of electronic, magnetic, optical, or other media, which
is capable of being interpreted by a computer or its related components. Computer
software may also include data, data fragments, or control characters integral to the
operation of computer software, such as operating systems software, applications
software, utility programs, compilers, interpreters, communications software, and other
programming used or intended to be used to communicate with computer components.

1. Computer-related documentation that explains or illustrates the configuration or use of
any seized computer hardware, software, or related items.

m. Computer passwords and data security devices, meaning any devices, programs, or data -
- whether themselves in the nature of hardware or software -- that can be used or are
designed to be used to restrict access to, or to facilitate concealment of, any computer
hardware, computer software, computer-related documentation, or electronic data
records.

n. Documents and records regarding the ownership and/or possession of electronic media
being searched.

o. The authorization includes the search of the electronic media listed on the face of the

warrant, for electronic data to include deleted data, remnant data and slack space.
Case 5:19-mj-00462-ATB Document1 Filed 07/23/19 Page 6 of 26

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

IN THE MATTER OF AN APPLICATION
OF THE UNITED STATES OF AMERICA
FOR SEARCH WARRANT FOR:

[SEE ATTACHMENTS A and B HEREIN]

 

AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT
CHRISTOPHER J. RUPP, being duly sworn, deposes and states:
INTRODUCTION

l. I am a Special Agent (SA) with the U.S. Department of Homeland Security (DHS).
Homeland Security Investigations (HSI), and | am empowered by law to investigate and make arrest for
offenses enumerated in Title 18, Unites States Code, Section 2252A.

2. I have been employed as an HSI Special Agent since June of 2004 and I am currently
assigned to HSI’s Resident Agent Office in Alexandria Bay, New York. While employed by HSI, I have
been responsible for enforcing customs laws, immigration laws and federal criminal statutes of the United
States. I have received training at the Federal Law Enforcement Training Center, where I successfully
completed the Federal Law Enforcement Criminal Investigator Training Program and the Immigration
and Customs Enforcement Agent Training School. My responsibilitics as a SA with HSI include, but are
not limited to, conducting investigations, executing arrest warrants, executing search warrants, collection
of evidence, interviewing witnesses, use of force, firearms and other law enforcement related topics. |
have been an HSI Special Agent for approximately 15 years and have investigated /or participated in
investigations of child pornography, narcotics, counter proliferation, smuggling and immigrated related
cases. My duties include the enforcement of federal criminal statutes involving the sexual exploitation of

children, as codified in Title 18, United States Code, Sections 2251 through 2259. | have participated in
Case 5:19-mj-00462-ATB Document1 Filed 07/23/19 Page 7 of 26

searches of premises and assisted in gathering of evidence by means of search warrant. | have received
training in the area of the importation and distribution of child pornography and had the opportunity to
observe and review numerous examples of child pornography in many forms of media including video
and computer media.

3. I am currently investigating Daniel PASSERO and his knowing possession of child
pornography using a means and facility of interstate and foreign commerce, and in and affecting such
commerce, in violation of Title 18 United States Code; Section 2252A(a)(5)(B).

4, As will be demonstrated in this affidavit, there is probable cause to believe that evidence
relating to violations of Title 18, United States Code, Section 2252A(a)(5)(B) (possession of child
pornography) will be located on PASSERO’s LG cellular “flip Phone”, Serial number 304C YTB062673,
which is black in color, and made in China, with a date of 04/2013, hereafter, the “Subject Electronic
Device,” as more fully described in Attachment A. The Subject Electronic Device was taken into custody
on or about September 26, 2013, by PASSERO’s New York State Parole Officer, Officer Eric Rice. |
submit this affidavit in support of a search warrant authorizing a search of the Subject Electronic Device
for evidence of the crimes, as described in Attachment B, including evidence, fruits, and instrumentalities
of the Subject Offenses and personally identifying information confirming the owner of the Subject
Electronic Device. This affidavit and application are made under Fed. R. Crim. P. Rule 41 for
authorization to search the subject electronic device.

5. The statements and facts set forth in this affidavit are based in part on information
provided by New York State Police (NYSP) Investigator Darryl] Bazan, his investigative reports,
conversations with New York State Parole Officer Eric Rice, arrest reports involving PASSERO and
parole reports provided by New York State Department of Corrections and Community Supervision, as
well as, my own training and experience, and knowledge of the investigation of Daniel M. PASSERO
thus far. Since this Affidavit is being submitted for the limited purposes of securing a search warrant, |
have not included each and every fact known to me concerning this investigation. I have set forth only the

facts and circumstances that I believe are necessary to establish probable cause to believe evidence, fruits,

2
Case 5:19-mj-00462-ATB Document1 Filed 07/23/19 Page 8 of 26

and instrumentalities of the violation of Title 18 United States Code, Section 2252A(a)(5)(B) are

presently located on the Subject Electronic Device.

DEFINITIONS

6. The following definitions apply to this affidavit and Attachments A-B:

a.

“Child Erotica” means materials or other items that are sexually arousing to
persons having a sexual interest or desire in minors but that are not necessarily,
in and of themselves, obscene or that do not necessarily depict minors in sexually
explicit poses or body positions.

“Child Pornography” includes any visual depiction of sexually explicit conduct
where (a) the production of the visual depiction involved the use of a minor
engaged in sexually explicit conduct; (b) the visual depiction was a digital image,
computer image, or computer-generated image that is, or is indistinguishable
from, that of a minor engaged in sexually explicit conduct; or (c) the visual
depiction has been created, adapted, or modified to appear that an identifiable
minor is engaged in sexually explicit conduct. See 18 U.S.C. § 2256(8).
“Computer” refers to “an electronic, magnetic, optical, electrochemical, or other
high speed data processing device performing logical or storage functions, and
includes any data storage facility or communications facility directly related to or
operating in conjunction with such device.” See 18 U.S.C. § 1030(e)(1).
“Computer-related documentation” consists of written, recorded, printed, or
electronically stored material that explains or illustrates how to configure or use
computer hardware, computer software, or other related items.

“Computer software” is digital information that can be interpreted by a computer
and any of its related components to direct the way it works. Computer software
is stored in electronic, magnetic, or other digital form. It commonly includes
programs to run operating systems, applications, and utilities.

3
Case 5:19-mj-00462-ATB Document1 Filed 07/23/19 Page 9 of 26

f. “Computer hardware,” as used herein, consists of all equipment which can
receive, capture, collect, analyze, create, display, convert, store, conceal, or
transmit electronic, magnetic, or similar computer impulses or data. Computer
hardware includes any data-processing devices (including, but not limited to,
central processing units, internal and peripheral storage devices such as fixed
disks, external hard drives, floppy disk drives and diskettes, and other memory
storage devices); peripheral input/output devices (including, but not limited to,
keyboards, printers, video display monitors, and related communications devices
such as cables and connections), as well as any devices, mechanisms, or parts
that can be used to restrict access to computer hardware.

g. “Computer passwords and data security devices” consist of information or items
designed to restrict access to or hide computer software, documentation, or data.
Data security devices may consist of hardware, software, or other programming
code. A password (a string of alpha-numeric characters) usually operates what
might be termed a digital key to “unlock” particular data security devices. Data
security hardware may include encryption devices, chips, and circuit boards.
Data security software of digital code may include programming code that
creates “test” keys or “hot” keys, which perform certain pre-set security functions
when touched. Data security software or code may also encrypt, compress, hide,
or “booby-trap” protected data to make it inaccessible or unusable, as well as
reverse the progress to restore it.

h. “Internet Protocol address” or “IP address” refers to a unique number used by a
computer to access the Internet. IP addresses can be dynamic, meaning that the
Internet Service Provider (ISP) assigns a different unique number to a computer

every time it accesses the Internet. IP addresses might also be static, if an ISP
Case 5:19-mj-00462-ATB Document 1 Filed 07/23/19 Page 10 of 26

assigns a user’s computer a particular IP address that is used each time the
computer accesses the Internet.

i. “Minor” means any person under the age of 18 years. See 18 U.S.C. § 2256(1).

J. “Sexually explicit conduct” applies to the visual depictions that involve the use
of a minor, see 18 U.S.C. § 2256(8)(A), or that have been created, adapted, or
modified to appear to depict an identifiable minor, see 18 U.S.C. § 2256(8)(C).
In those contexts, the term refers to actual or simulated: (a) sexual intercourse
(including genital-genital, anal-genital, oral-genital, or oral-anal), whether
between persons of the same or opposite sex; (b) bestiality; (c) masturbation; (d)
sadistic or masochistic abuse; or (e) lascivious exhibition of the genitals or pubic
areas of any person. See 18 U.S.C. § 2256(2)(A).

k. “Visual depictions” include undeveloped film and videotape, as well as data
stored on computer disk or by electronic means, which is capable of conversion
into a visual image. See 18 U.S.C. § 2256(5).

I. The terms “records,” “documents,” and “materials” include all information
recorded in any form, visual or aural, and by any means, whether in handmade
form (including, but not limited to, writings, drawings, painting), photographic
form (including, but not limited to, microfilm, microfiche, prints, slides,
negatives, videotapes, motion pictures, photocopies); mechanical form
(including, but not limited to, phonograph records, printing, typing); or electrical,
electronic or magnetic form (including, but not limited to, tape recordings,
cassettes, compact discs, electronic or magnetic storage devices such as floppy
diskettes, hard disks, CD-ROMs, digital video disks (DVDs), Personal Digital
Assistants (PDAs), Multi Media Cards (MMCs), memory sticks, optical disks,

printer buffers, smart cards, memory calculators, electronic dialers, Bernoulli
Case 5:19-mj-00462-ATB Document 1 Filed 07/23/19 Page 11 of 26

drives, or electronic notebooks, as well as digital data files and printouts or
readouts from any magnetic, electrical or electronic storage device.
BACKGROUND ON ELECTRONIC DEVICES AND CHILD PORNOGRAPHY

7. Based on my knowledge, training, and experience, and the experience and training of
other law enforcement agents and investigators with whom I have had discussions, I know that electronic
devices, including cellular telephones serve different roles or functions with respect to possession of child
pornography.

8. An electronic device’s ability to store images in digital form makes the cellular telephone
itself an ideal repository for child pornography. The size of the electronic storage media used in cellular
telephones has grown tremendously within the last several years, and some cellular telephones can store
literally thousands of images at very high resolution.

9. As with most digital technology, communications made from a cellular telephone are
often saved or stored on that device’s hard drive or memory card. Storing this information can be
intentional, for example, by saving an e-mail as a file, or saving the location of a favorite website in
“bookmarked” files. Digital information, however, can also be retained unintentionally. Traces of the path
of an electronic communication may be automatically stored in many places, such as temporary files or
ISP client software, among others. In addition to electronic communications, users’ Internet activities
generally leave traces that a trained digital forensic examiner often can recover, including evidence and
other items that show whether a cellular telephone was sharing data files, and some of the data files that
were uploaded, downloaded and transferred. Such information is often maintained indefinitely until
overwritten by other data.

10. Modern technology in the past several years has transformed the cellular telephone from
a simple mobile telephone device into a mobile mini-computer commonly referred to as a “smart phone”
capable of Internet access through wireless internet connections as well as cellular telephone signals; built
in digital camera and video camera capabilities are common features; video and image storage capabilities
can hold thousands of images and hours of video files; and by being able to access the Internet virtually

6
Case 5:19-mj-00462-ATB Document1 Filed 07/23/19 Page 12 of 26

anywhere, digital images and videos taken with a cellular telephone and stored on the cellular telephone
can be shared with others by e-mail (phone to computer), text messaging (phone to phone), and uploaded
to and displayed on Internet websites. Smart phones generally have global positioning satellite (GPS)
capabilities that allow the cellular telephone to provide driving directions and include GPS coordinates in
such features as sharing locations on social networking websites and imbedding into the metadata of
photographic images the coordinates of where an image was taken.

COLLECTORS OF CHILD PORNOGRAPHY

 

11. From my training and experience and based on information I have learned from other law
enforcement officials and sources, I know the following:

12. Individuals who are interested in child pornography may want to keep the child
pornography files they create or receive for additional viewing in the future. Individuals who collect child
pornography may go to great lengths to conceal and protect from discovery their collections of illicit
materials. They often maintain their collections in the privacy of their homes, on cellular telephones, or in
other secure locations. Because the collection reveals the otherwise private sexual desires and intent of the
collector and represents his most cherished fantasies, the collector rarely, if ever, disposes of his
collection. The collection may be culled and refined, but, over time, the size of the collection tends to
increase. Individuals who utilize a collection in the seduction of children or to document that seduction
treat the materials as prized possessions and are especially unlikely to part with them over time. Also,
individuals who collect child pornography may search for and seek out other like-minded individuals,
either in person or on the Internet, to share information and trade depictions of child pornography and
child erotica as a means of gaining status, trust, acceptance and support. This contact also may help these
individuals to rationalize and validate their deviant sexual interest and associated behavior. The different
Internet-based vehicles used by such individuals to communicate with each other include, but are not
limited to: text messages, video messages, electronic mail, email, bulletin boards, IRC, chat rooms,
newsgroups, instant messaging, and other vehicles.

13. Individuals who collect child pornography may maintain stories, books, magazines,

7
Case 5:19-mj-00462-ATB Document 1 Filed 07/23/19 Page 13 of 26

newspapers and other writings, in hard copy or digital medium, on the subject of sexual activities with
children, as a way of understanding their own feelings toward children, justifying those feelings and
finding comfort for their illicit behavior and desires. Such individuals may keep these materials because
of the psychological support they provide.

14. Individuals who collect child pornography may keep names, electronic mail addresses,
cellular and telephone numbers, or lists of persons who have shared, advertised, or otherwise made known
their interest in child pornography or sexual activity with minor children. These contacts may be
maintained as a means of personal referral, exchange, and/or commercial profit. This information may be
maintained in the original medium from which it was derived.

BACKGROUND OF THE INVESTIGATION

15. On or about July 24, 2010, Daniel M. PASSERO was residing with family members in
Gloversville, New York when he was arrested and charged with sexual abuse of a minor under the age of
nine years old. The victim was five years old at the time. PASSERO was ultimately convicted on
November 30, 2010 of Sexual Abuse !“, (sexual contact with an individual less than 11 years old), a
violation of New York Penal Law Section 130.65 subsection 03. PASSERO was then incarcerated in
state prison and deemed to be classified as a level three sex offender.

16. On or about July 19, 2013, PASSERO was released from state prison and placed on
parole.

17. According to a NYSP report written by NYSP Investigator Darryl Bazan, on September
26, 2013, NYS Parole Officer Rice requested assistance from NYSP Mayfield Barracks with the forensic
download of the Subject Electronic Device which Officer Rice seized from his parolee, Daniel
PASSERO. Officer Rice stated that when he arrested PASSERO for an unrelated parole violation he left
all of PASSERO’s property with family members of PASSERO, who later contacted Officer Rice with
concerns of digital images which had been found on the Subject Electronic Device. PASSERO stated that
the photos were taken from a magazine called “Barely Legal” which he had access to through a friend.
PASSERO advised law enforcement that he did not believe there were illegal photos on his Subject

8
Case 5:19-mj-00462-ATB Document 1 Filed 07/23/19 Page 14 of 26

Electronic Device, but he granted consent for the state police or parole to view his phone and retrieve any
information on the phone. Inv. Bazan placed the Subject Electronic Device into evidence for later review
at NYSP Troop G Computer Crimes Unit. The defendant was sent back to prison for violating parole
(unrelated to the contents of the Subject Electronic Device) and was released again and placed back on
parole on approximately May 18, 2015.

18. On October 30, 2013, Inv. Bazan completed a manual preview of the Subject Electronic
Device since the Cellebrite forensic tool was unable to connect/communicate with PASSERO’s Subject
Electronic Device. Inv. Bazan advised that a manual search! of the Subject Electronic Device disclosed
no evidence of a criminality was found on the phone’. At this point Inv. Bazan closed his investigation of
the cellular phone and PASSERO and advised Officer Rice of his negative examination. The phone was
returned to NYS Parole Officer Rice.

19. On or about April 27, 2015, a report was made to the NYSP regarding a then 14 year old
female student who was enrolled at the Fonda-Fultonville High School, in Fonda, New York. The report
in summation stated that a teacher found a letter written by the 14-year-old female student who claimed
that while living in Gloversville, New York her mother’s boyfriend had raped her while she was sleeping
on the couch. The ensuing investigation of the matter by NYSP identified Daniel M. PASSERO as the
likely individual who allegedly performed the sexual assault. The 14-year-old was confronted with the
information contained in the letter and was interviewed at the Child Advocacy Center but denied any truth
to the letter. According to NYSP Investigator Jones, the 14-year-old during his conversation with her
denied the contents of the letter were true and became highly agitated by the conversation. On June 20,
2015, Inv. Jones visited the residence of PASSERO, 485 Frog City Road, Fort Plain, New York and
attempted to interview PASSERO about the allegations in the above referenced letter. PASSEREO

admitted to knowing the 14 year-old female and stated that he did not remember what happened six years

 

' A manual search is not an analysis, but, merely the Investigator manually reviewing the phone. A
Cellebrite tool provides a more thorough analysis.

> Inv. Bazan observed images of younger females, but they appeared to be legal to possess. No other
images that appeared to be criminal or any other evidence of criminality was located during the manual
preview.
Case 5:19-mj-00462-ATB Document 1 Filed 07/23/19 Page 15 of 26

ago (the 14 year-old female would have been approximately 8 years old) and did not want to further
discuss the issue at hand and requested an attorney. The NYSP then closed the case due to lack of
cooperation from both the victim and the suspect PASSERO. In preparation for this trial, the
aforementioned child was re-interviewed by law enforcement. During the interview, she admitted that the
PASSERO had, in fact, sexually assaulted her prior to her initial disclosure. Specifically, she advised law
enforcement that PASSERO had performed oral sex on her.

20. On May 18, 2015 PASSERO was residing at 485 Frog City Road, Fort Plain, New York
upon his release for the unspecified parole violation. While living at this address, PASSERO shared this
residence with other family members and a family friend: his grandfather, Clarence Mushero;
grandmother, Anne Mushero; aunt, Laurie Collins; uncle, John Collins; and a family friend, Scott Miller.
On January 16, 2016, PASSERO’s grandmother found a cellular telephone in residence’s bathroom and
told Scott Miller that she had found a phone she believed was his. Scott Miller examined the phone since
it looked similar to a phone he had previously had lost, misplaced or had stolen from him while at the
residence. Upon Miller’s examination of the phone to determine ownership, Miller observed one or more
sexually explicit images of minor children. Miller then tumed the phone over to Clarence Mushero.
Clarence Mushero confronted PASSERO about the phone and the images found and PASSERO admitted,
in sum and substance, that he (PASSERO) had taken the phone and that he had accessed the Internet to
get child pornography images. Clarence Mushero then contacted PASSERO’s parole officer, Anthony
Lucenti, requesting PASSERO be immediately removed from the residence.’

21. New York State Parole Officer Lucenti, along with a uniformed NYSP Trooper,
responded to the residence to determine what transpired with PASSERO who was still on state parole.
Upon arrival, Officer Lucenti was met by family members and spoke to Clarence Mushero and
PASSERO. PASSERO told Officer Lucenti that he (PASSERO) took the phone from Scott Miller and

that he was very sorry for downloading pornography and for lying to everyone. Officer Lucenti took

 

> Mr. Miller and Mr. Mushero were both previously arrested for sex offense crimes. Mr. Mushero was
ultimately convicted of misdemeanor sexual misconduct in 1983, and Mr. Miller was convicted of
misdemeanor harassment in 1996.

10
Case 5:19-mj-00462-ATB Document 1 Filed 07/23/19 Page 16 of 26

custody of the cell phone, confirmed the existence of child exploitative material on the phone and took
PASSERO into custody for violating the terms of his parole. As a condition of his parole, PASSERO
was not allowed to use, own or possess a computer/communication device and or internet capable device.

22. Officer Lucenti turned the cellular phone over to the NYSP who later conducted an initial
forensic preview of the phone which disclosed child pornography. Additionally, on January 19, 2016
PASSERO was interviewed by NYSP Investigator Spato, as witnessed by Parole Officer Lucenti, and
gave a written statement as to his (PASSERO’s) use of the LG cellular smart phone to access the Internet
and use Google to find images and websites of young girls. He also admitted his unauthorized taking and
use of the LG cellular phone and that the phone contained child pornography.

23. On or about January 27, 2017 your affiant began a criminal investigation of PASSERO
for his possession of child pornography relating to the LG cellular phone seized in January 2016. On this
date, your affiant also took custody of the above-mentioned phone and retained such phone as evidence
for criminal prosecution. On January 30, 2018 your affiant submitted LG smart phone to the NYSP’s
computer forensics lab in Albany, New York for advanced computer forensics. This advanced computer
forensics disclosed the existence of hundreds of images of child pornography and erotica which were
located on a “microSD card” which was inserted into the LG cellular smart phone PASSERO possessed.

24. On June 27, 2019, Your Affiant contacted Parole Officer Rice and spoke with Officer
Rice regarding his 2013 interaction (above referenced paragraphs 16, 17 and 18) with PASSERO and the
Subject Cellular Device PASSERO possessed at that time. Officer Rice advised he believed the phone
was never returned to PASSERO. Office Rice made notification to PASSERO’s mother to pick up the
phone but neither she nor PASSERO ever came by to retrieve the Subject Cellular Device. Your Affiant
asked Officer Rice if he would be able to locate the Subject Cellular Device, and Officer Rice advised he
would look for the phone as he may still possess it in a box of abandoned items he retains. Officer Rice
subsequently advised Your Affiant that he still retained possession of the phone as it was located in the
abandonment box. Officer Rice then advised Your Affiant that he would be willing to turn the phone
over to HSI. On Friday, June 28, 2019 HSI Special Agent Bowdy of HSI Albany, New York took

ll
Case 5:19-mj-00462-ATB Document 1 Filed 07/23/19 Page 17 of 26

possession of the Subject Cellular Device and forwarded the phone via FedEx to Your Affiant. The
phone is described as a black colored, LG brand, “flip” style phone with the following identifiers located
on the inside of the phone: S/N:304C YTB062673, IMEI:013643-00-062673-1 and date of 04/2013.

25. On July 1, 2019, this Affiant received the above Subject Electronic Device as evidence in
furtherance of the investigation of Daniel M. PASSERO.

26. At the time of the initial attempt by Inv. Bazan to analyze the phone in 2013, the device
was not compatible with Cellebrite analysis. Your Affiant has been informed that current technology will
now likely allow for a more in-depth analysis of the Subject Electronic Device.

27, Therefore, based on the information as described above including: PASSERO’s history of
sexual offenses against minors, that a limited manual search of the Subject Device found “Barely Legal”
sexual explicit adult pornography on the Subject Electronic Device and, that, less than three years after
the limited search of the Subject Electronic Device, Passero was found in possession of child pornography
on an LG cellular smart phone which he admitted to taking and using the Internet to obtain such images,
Your Affiant asserts that there is probable cause to believe evidence, fruits, and instrumentalities of a
violation or violations of Title 18 United States Code, Section 2252A(a)(5)(B) are presently located on
the Subject Electronic Device

COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

28. Your Affiant is familiar with electronic evidence recovery and, further, has spoken with
law enforcement investigators trained in computer and cellular telephone evidence recovery that have
extensive knowledge about the operation of cellular telephones and computer systems including the
correct procedures for the seizure and analysis of these systems.

29. Based on my knowledge, training, and experience, and the information learned from law
enforcement sources and elsewhere, your Affiant is aware that electronic files or remnants of such files
can be recovered months or even years after they have been downloaded onto a storage medium,
transferred, deleted, or viewed via the Internet. Electronic files downloaded to a storage medium can be

stored for years at little or no cost to the user. Even when files have been deleted, they can be recovered

12
Case 5:19-mj-00462-ATB Document 1 Filed 07/23/19 Page 18 of 26

months or years later using specialized forensic tools. This is so because when a person “deletes” a file on
a computer or cellular telephone, the data contained in the file does not actually disappear; rather, that
data remains on the storage medium until it is overwritten by new data.

30. Therefore, deleted files or remnants of deleted files may reside in free space or slack
space—that is, in space located on the storage medium that is not currently being used by an active file—
for long periods of time before they are overwritten. In addition, a computer’s operating system may also
keep a record of deleted data or process in a “swap” or “recovery” file.

31. Apart from user-generated files, an electronic device may contain electronic evidence of
it was used, what it was used for, and more importantly, who used it recently and in the past. This
evidence can take the form of operating system configurations, artifacts from operating system or
different application operation, file system data structures, and the virtual memory “swap” or paging files.
Similarly, files viewed via the Internet are sometimes automatically downloaded into a temporary Internet
directory or “cache” located on the computer. The browser often maintains a fixed amount of hard drive
space devoted to these files, and the files are only overwritten as they are replaced with more recently
viewed Internet pages or if a user takes steps to delete them.

32, Although some of the information called for by this search warrant might be found in the
form of user-generated documents (such as photographic images and video files), smart phone style
cellular telephones can contain other forms of electronic evidence as well:

a. Forensic evidence of how the Subject Electronic Device was used, the purpose of
its use, who used it, and when, is called for under this request for a search
warrant. Data on the storage medium not currently associated with any file can
provide evidence of a file that was once on the storage medium but has since
been deleted or edited, or of a deleted portion of a file (such as a paragraph that
has been deleted from a word processing file). Virtual memory paging systems
can leave traces of information on the storage medium that show what tasks and
processes were recently active. Computer file systems can record information

13
Case 5:19-mj-00462-ATB Document 1 Filed 07/23/19 Page 19 of 26

about the dates and times files were created and the sequence in which they were
created.

b. Forensic evidence on an electronic device can also indicate who has used or
controlled it. This “user attribution” evidence is analogous to the search for
“indicia of occupancy” while executing a search warrant at a residence or
physical location. For example, registry information, configuration files, user
profiles, e-mail address books, “chats,” instant messaging logs, photographs, and
correspondence (and the data associated with the foregoing, such as file creation
and last accessed dates and times) may in and of themselves be evidence of who
used or controlled the computer or storage medium at a relevant time in question.

c. A person with appropriate familiarity with how an electronic device works can,
after examining this forensic evidence in its proper context, draw logical
conclusions about how it was used, the purpose of its use, who used it, and when.

d. The process of identifying the exact files, blocks, registry entries, logs, or other
forms of forensic evidence on a storage medium that are necessary to draw an
accurate conclusion is a dynamic process. While it is possible to specify in
advance with particularity a description of the records to be sought, evidence of
this type often is not always data that can be merely reviewed by a review team
and passed along to the case agents and investigators. Whether data stored on an
electronic device is evidence may depend on other information stored on the
computer and the application of knowledge about how a computer behaves.
Therefore, contextual information necessary to understand the nature of the
evidence described in Attachment B also falls within the scope of the search
warrant.

e. Searching storage media for the evidence described in the Attachment B may
require a range of data analysis techniques. It is possible that the storage media

14
Case 5:19-mj-00462-ATB Document 1 Filed 07/23/19 Page 20 of 26

will contain files and information that are not called for by the search warrant. In
rare cases, when circumstances permit, it is possible to conduct carefully targeted
searches that can locate evidence without requiring a time-consuming manual
search through unrelated materials that may be commingled with criminal
evidence. For example, it is possible, though rare, for a storage medium to be
organized in a way where the location of all things called for by the search
warrant is immediately apparent. In most cases, however, such techniques may
not yield the evidence described in the search warrant. For example, information
regarding user attribution or Internet use is located in various operating system
log files that are not easily located or reviewed. As explained above, because the
search warrant calls for records of how the Subject Electronic Device was used,
what it was used for, and who used it, it is likely that it will be necessary to
thoroughly search the device to obtain evidence including evidence that is not
neatly organized into files or documents. Just as a search of a premises for
physical objects requires searching the entire premises for those objects that are
described by a search warrant, a search the Subject Electronic Device for the
things described in this search warrant will likely require a search among the data
stored in storage media for the things (including electronic data) called for by this
search warrant. Additionally, it is possible that files have been deleted or edited,
but that remnants of older versions are in unallocated space or slack space. This,
too, makes it exceedingly likely that in this case it will be necessary to use more

thorough techniques.
Case 5:19-mj-00462-ATB Document 1 Filed 07/23/19 Page 21 of 26

SEARCH METHODOLOGY TO BE EMPLOYED: THE SUBJECT ELECTRONIC DEVICE

33. The search procedure of electronic and digital data contained in cellular telephones,

and/or memory storage devices may include the following techniques (the following is a non-exclusive

list, as other search procedures may be used):

a.

examination of all of the data contained in such cellular telephone and its
memory storage device to view the data and determine whether that data falls
within the items to be seized as set forth herein:

searching for and attempting to recover any deleted, hidden, or encrypted data to
determine whether that data falls within the list of items to be seized as set forth
herein (any data that is encrypted and unreadable will not be returned unless law
enforcement personnel have determined that the data is not (1) an instrumentality
of the offenses, (2) a fruit of the criminal activity, (3) contraband, (4) otherwise
unlawfully possessed, or (5) evidence of the offenses specified above);

surveying various file directories and the individual files they contain;

opening files in order to determine their contents and scanning storage areas;
performing key word searches to determine whether occurrences of language
contained in such storage areas exist that are likely to appear in the evidence
described in Attachment B; and

performing any other data analysis technique that may be necessary to locate and
retrieve the evidence described in Attachment B.

CONCLUSION

34. Based upon the above information, specifically the facts that:

1. Passero is a convicted sex offender, having sexually abused a female
less than 9 years of age;

2. Passero was previously found to be in possession of “Barely Legal”
sexual explicit adult pornography on the Subject Electronic Device;

16
Case 5:19-mj-00462-ATB Document1 Filed 07/23/19 Page 22 of 26

3. Passero was alleged to have sexually assaulted another female who was
approximately 8-years-old at the time of the event;

4, In 2016, Passero was found in possession of child pornography on an LG
cellular smart phone, which he admitted that he stole and that he used to
obtain and/or view such images.

Your Affiant believes there is probable cause that evidence of violation of Title 18, United States
Code, Sections 2252A(a)(5)(B) (possession of child pornography), as outlined in Attachment B of this
Affidavit, will be found on the Subject Electronic Device that is the subject of this warrant as set forth in
Attachment A. Therefore, based upon the information contained in this affidavit, your Affiant requests
this Court issue the attached search warrant authorizing the search of the contents of the Subject

Electronic Device set forth in Attachment A for the items more particularly described in Attachment B.

     

SO HSt
“4306

Tistopher
Special Age
Homeland Security Investigations (HSI)
Sworn to before me this 23rd day ,
of July 2019.

Vsti Th A

HONORABLE ANDREW T. BAXTER
UNITED STATES MAGISTRATE JUDGE
NORTHERN DISTRICT OF NEW YORK

P

17
Case 5:19-mj-00462-ATB Document 1 Filed 07/23/19 Page 23 of 26

ATTACHMENT A
DESCRIPTION OF THE SUBJECT ELECTRONIC DEVICE TO BE SEARCHED
The Subject Electronic Device is currently secured at the HSI Resident Agent in Charge Office

Located in Massena, New York and is fully identified and described below as follows:

The Subject Electronic Device:

e LG Electronics, “Flip Phone”, Black Color, Serial Number 304C YTB062673, IMEI 013643-00-
062673-1, Date 04/2013, Made in China.

 

 

 
Case 5:19-mj-00462-ATB Document 1 Filed 07/23/19 Page 24 of 26

 

No
Case 5:19-mj-00462-ATB Document 1 Filed 07/23/19 Page 25 of 26

ATTACHMENT B

ITEMS TO BE SEARCHED FOR AND SEIZED FROM ITEM SUBJECT ELECTRONIC
DEVICE

a. Items and information that constitute fruits, evidence and instrumentalities of violations
of Title 18, United States Code, Sections 2252A(a)(5)(B) (possession of child
pornography). Any and all visual depictions of minors engaged in sexually explicit
conduct, as defined in Title 18, United States Code, Section 2256.

b. Internet history including evidence of visits to websites that offer visual depictions of
minors engaged in sexually explicit conduct as defined in Title 18, United States Code,
Section 2256,

c. Correspondence or other documentation identifying persons transmitting through
interstate or foreign commerce, including by mail or computer, any visual depictions of
minors engaged in sexually explicit conduct, as defined in Title 18, United States Code,
Section 2256.

d. Computer records and evidence identifying who the particular user was who produced,
downloaded or possessed any child pornography found on any computer or computer
media.

e. Correspondence and other matter pertaining to the production, purchase, possession,
receipt or distribution of visual depictions of minors engaged in sexually explicit conduct
as defined in Title 18 United States Code, Section 2256, and evidence that would assist in
identifying any victims of the above-referenced criminal offenses, including address
books, names, and lists of names and addresses of minors, or other information pertinent
to identifying any minors visually depicted while engaged in sexually explicit conduct, as
defined in Title 18, United States Code, Section 2256(2).

f. Any and all child erotica, including photographs of children that are not sexually explicit,
drawings, sketches, fantasy writings, and notes evidencing an interest in unlawful sexual
contact with children, and evidence assisting authorities in identifying any such children.

g. Any and all records or communications with minor children, or with persons purporting
to be minors.

h. Any and all electronically stored records reflecting personal contact with minors.

i. Any notes, writings or other evidence that would assist law enforcement in identifying
victims of sexual exploitation, witnesses thereto, or other subjects that may have assisted,

conspired, or agreed to participate in the sexual exploitation of children.
Case 5:19-mj-00462-ATB Document1 Filed 07/23/19 Page 26 of 26

j. Records showing the use or ownership of Internet accounts, including evidence of
Internet user names, screen names or other Internet user identification.

k. Computer software, meaning any and all data, information, instructions, programs, or
program codes, stored in the form of electronic, magnetic, optical, or other media, which
is capable of being interpreted by a computer or its related components. Computer
software may also include data, data fragments, or control characters integral to the
operation of computer software, such as operating systems software, applications
software, utility programs, compilers, interpreters, communications software, and other
programming used or intended to be used to communicate with computer components.

1. Computer-related documentation that explains or illustrates the configuration or use of
any seized computer hardware, software, or related items.

m. Computer passwords and data security devices, meaning any devices, programs, or data -
- whether themselves in the nature of hardware or software -- that can be used or are
designed to be used to restrict access to, or to facilitate concealment of, any computer
hardware, computer software, computer-related documentation, or electronic data
records.

n. Documents and records regarding the ownership and/or possession of electronic media
being searched.

o. The authorization includes the search of the electronic media listed on the face of the

warrant, for electronic data to include deleted data, remnant data and slack space.
